            Case 1:19-cv-01265-EAW Document 1 Filed 09/18/19 Page 1 of 5



                        UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NEW YORK

 CAROLYN SLUSHER,                           )
                                            )      CIVIL COMPLAINT
       Plaintiff,                           )
                                            )
 v.                                         )
                                            )      CASE NO.
 ASSET CONSULTING EXPERTS,                  )
 LLC, and MICHAEL EVANS                     )
                                            )
       Defendant.                           )      JURY DEMAND
                                            )

                                       COMPLAINT

       Now comes CAROLYN SLUSHER (“Plaintiff”), complaining as to the conduct of

ASSET CONSULTING EXPERTS, LLC, (“ACE”) and MICHAEL EVANS (“Evans”)

(collectively, “Defendants”) as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. § 1692 et seq.

                                 JURISDICTION AND VENUE

       2.      This action arises under and is brought pursuant to the FDCPA. Subject

matter jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and 1337 as the

action arises under the laws of the United States.

       3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 as ACE’s

principal place of business is located in this District, and a substantial portion of the

events giving rise to the claims occurred within this District.



                                            [1]
            Case 1:19-cv-01265-EAW Document 1 Filed 09/18/19 Page 2 of 5



                                           PARTIES

       4.      Plaintiff is a natural person residing in the State of Washington.

       5.      ACE is a third-party debt collector headquartered in New York that

regularly collects upon consumers in the State of Washington.

       6.      ACE acted through its agents, employees, officers, members, directors,

heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and

insurers at all times relevant to the instant action.

       7.      Upon information and belief, Evans participates in and oversees the day-

to-day debt collection activities of ACE, and he actively collects upon consumer debts

himself.

       8.      Evans is a natural person who, upon information and belief, resides in the

Western District of New York.


                          FACTS SUPPORTING CAUSES OF ACTION

       9.      Plaintiff took out a payday loan for personal (not business) purposes.

       10.     Earlier this year, Plaintiff began receiving calls from Defendants regarding

a purported debt.

       11.     During one call, ACE’s employee threatened to file a lawsuit against

Plaintiff if she did not pay the purported debt.

       12.     On information and belief, the purpose of Defendants threat was to harass

Plaintiff into paying the purported debt.




                                             [2]
          Case 1:19-cv-01265-EAW Document 1 Filed 09/18/19 Page 3 of 5



        13.   On information and belief, Defendants do not have the legal authority to

file a lawsuit against Plaintiff in order to collect the purported debt. In the alternative,

Defendants do not actually intend to file a lawsuit against Plaintiff in order to collect the

purported debt.

        14.   Upon information and belief, Evans oversaw ACE’s collection activities

regarding Plaintiff.

        15.   Upon information and belief, there exists a complete identity of interest

between ACE and Evans, such that it is in the interests of justice to pierce the corporate

veil.

          COUNT I—VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

        16.   Plaintiff realleges the paragraphs above as though fully set forth herein.

        17.   Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) of the FDCPA,

or, in the alternative, he is a person with “injurious exposure” to conduct violating

§ 1692e of the FDCPA.

        18.   Defendants are a “debt collector[s]” as defined by § 1692a(6) of the

FDCPA because the principal purposes of its business is the collection of debts, and

because it uses the instrumentalities of interstate commerce to do so.

        19.   In the alternative, Defendants are “debt collector[s]” under § 1692(a)(6)

because it regularly collects or attempt to collect, directly or indirectly, debts owed or

due or asserted to be owed or due another.




                                             [3]
         Case 1:19-cv-01265-EAW Document 1 Filed 09/18/19 Page 4 of 5



       20.      ACE and Evans identify themselves as debt collectors and are engaged in

the business of collecting or attempting to collect, directly or indirectly, default debts

owed, due, or asserted to be owed or due to others.

       21.      Employees and officers of debt collection agencies are themselves liable as

debt collectors where they “regularly engage[], directly or indirectly, in the collection of

debts,” including through “oversee[ing] compliance.” Kistner v. Law Offices of Michael P.

Margelefsky, LLC, 518 F.3d 433, 438 (6th Cir. 2008).

       22.      Evans is therefore liable for ACE’s violations of the FDCPA committed

under his supervision, including, on information and belief, the violations described in

this Count.

       23.      Further, Evans is liable for ACE’s wrongdoing because the corporate veil

the corporate veil should be pierced.

       24.      The subject debt is a “debt” as defined by FDCPA § 1692a(5) because the

debt owed or due or asserted to be owed or due to another arises out of a transaction for

personal, family, or household purposes, being in this case a payday loan used for

personal purposes.

       25.      Defendants actions violated:

             a. § 1692e generally because Defendants made false, deceptive, and

                misleading representations or means in connection with the collection of a

                debt; and




                                               [4]
            Case 1:19-cv-01265-EAW Document 1 Filed 09/18/19 Page 5 of 5



            b. § 1692e(5) because Defendants threatened to take legal action that cannot

               legally be taken, or, in the alternative, that Defendants do not intend to

               take.



WHEREFORE, Plaintiff respectfully requests that this Honorable Court enter judgment

as follows:

       a.      Awarding Plaintiff statutory damages of $1,000.00 as provided under

       15 U.S.C. § 1692k(a)(2)(A);

       b.      Awarding Plaintiff actual damages, in an amount to be determined at

       trial, as provided under 15 U.S.C. § 1692k(a)(1);

       c.      Awarding Plaintiff costs and reasonable attorney fees as provided under

       15 U.S.C. § 1692k(a)(3); and

       d.      Awarding any other relief as this Honorable Court deems just and

       appropriate.



A TRIAL BY JURY IS DEMANDED.


Dated: September 18, 2019

                                              By: s/ Jonathan Hilton
                                              Jonathan Hilton (0095742)
                                              HILTON PARKER LLC
                                              10400 Blacklick-Eastern Rd NW, Suite 110
                                              Pickerington, OH 43147
                                              Tel: (614) 992-2277
                                              Fax: (614) 427-5557
                                              jhilton@hiltonparker.com

                                            [5]
